Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nyron Joel Nichols petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his notice of appeal. He seeks an order from this court directing the district court to act. Our review of the district court docket sheet reveals that the district court found that his notice of appeal was timely filed and directed the Clerk to process the notice in the usual manner. In view of this order by the district court, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.